Dear Ms. Broussard:
You have requested an opinion of the Attorney General regarding whether a justice of the peace, who has served eighteen years yet is defeated in the next election, retains the authority to perform marriage ceremonies. Specifically, you ask if La. Atty. Gen. Op. No 02-0111 supersedes La. Atty. Gen. Op. Nos. 97-296 and 91-20. Your request has been assigned to me for research and reply.
In La. Atty. Gen. Op. No. 02-0111, this office opined a justice of the peace who is defeated in the next election retains the authority to perform marriage ceremonies, provided he has served in that office for at least eighteen years, and he meets the mandatory registration requirements. However, in La. Atty. Gen. Op. Nos. 91-20 and 97-296, this office opined that a justice of the peace who had served a total of eighteen year but is defeated in an election did not retain the authority to perform marriage ceremonies.
In order to understand the confliction opinions, it is important to look at the legislative history of La.R.S. 9:203(C). La.R.S. 9:203(C), as it currently reads, provides as follows:
A retired justice of the peace who has served a total of eighteen years in that capacity shall retain his authority to perform marriage ceremonies within the territorial limits authorized in Subsection A of this Section provided he registers to perform such ceremonies as required by R.S. 9:204. *Page 2 
Prior to an amendment in 2001, the statute provided:
A justice of the peace who has served a total of eighteen years in that capacity, and who thereafter voluntarily retires from office or chooses not to run for reelection, shall retain his authority to perform marriage ceremonies within the territorial limits authorized in Subsection A of this Section. (Emphasis added).
Act 1103 of the 2001 Regular Session of the Louisiana Legislature removed the phrase "and who thereafter voluntarily retires from office or chooses not to run for reelection." All matter that is omitted in an amended act is considered repealed.1 Based on the foregoing, we believe the Legislature intended the phrase "voluntarily retires from office or chooses not to run for reelection" to no longer be applicable.
Therefore, it remains the opinion of this office that a justice of the peace who is defeated in the next election may retain the authority to perform marriage ceremonies, provided he has served in that office for at least eighteen years, and he meets the mandatory registration requirements. To the extent that 97-276 and 91-20 opine differently, this office recalls those opinion.
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
With best regards,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ Erin C. Day Assistant Attorney General
JDC: ECD
1 Giles v. Cain, 1998-0212 (La.App. 1 Cir. 4/19/99), 734 So. 2d 109, rehearing denied, writ granted in part, judgment vacated in part, 1999-2328 (La. 6/2/00),762 So. 2d 1116, rehearing denied, 1999-2328 (La. 8/31/00),766 So. 2d 1269. See also La.C.C. art. 8.